Filed 2/10/20
                             CERTIFIED FOR PUBLICATION


                 IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                SIXTH APPELLATE DISTRICT


 THE PEOPLE,                                           H045990
                                                      (Santa Clara County
            Plaintiff and Respondent,                  Super. Ct. Nos. B1687703, C1646362)

            v.

 JEFFREY ROBERT PETRI,

            Defendant and Appellant.



                                         I. INTRODUCTION
        In case No. B1687703, defendant Jeffrey Robert Petri pleaded no contest to grand
theft (Pen. Code, §§ 484, 487, subd. (a))1 and admitted that he had served one prior
prison term (former § 667.5, subd. (b)). In case No. C1646362, defendant pleaded no
contest to embezzlement (§§ 504, 487) and also admitted that he had served one prior
prison term (former § 667.5, subd. (b)). At a combined sentencing hearing, the trial court
sentenced defendant to four years in jail with 577 days of custody credits. In each case,
the court ordered defendant to pay a restitution fine of $300 (§ 1202.4, subd. (b)), a court
operations assessment of $40 (§ 1465.8), and a court facilities assessment of $30 (Gov.
Code, § 70373). Upon motion by defendant, the court at a subsequent hearing, struck the
prior prison term enhancement in case No. C1646362.
        On appeal, defendant first contends that, based on People v. Dueñas (2019) 30
Cal.App.5th 1157 (Dueñas), the trial court violated his due process rights under the

        1
            All further statutory references are to the Penal Code unless otherwise indicated.
California and federal Constitutions because the court failed to find that he had the
present ability to pay the amounts imposed. Second, defendant argues that the court erred
in denying him additional presentence custody credits for time spent in custody in Ohio.
Third, we understand defendant to contend that in case No. B1687703, the prior prison
term enhancement (§ 667.5, subd. (b)) must be stricken because the enhancement no
longer applies to him based on recent legislation.
       For reasons that we will explain, we determine that defendant’s due process rights
were not violated by the trial court’s failure to make an ability to pay finding, the issue of
custody credits is moot, and the prior prison term enhancement in case No. B1687703
must be stricken. We also determine that clerical errors in the abstract of judgment must
be corrected.
                                   II. BACKGROUND
       On August 22, 2016, defendant was charged by complaint in case No. B1687703
with forgery (§ 476; count 1) and grand theft (§§ 484, 487, subd. (a); count 2).
Defendant allegedly committed the offenses in January 2016. The complaint also alleged
that defendant had served two prior prison terms (former § 667.5, subd. (b)).
       On September 9, 2016, defendant was charged by complaint in case
No. C1646362 with embezzlement (§§ 504, 487). Defendant allegedly committed the
offense in mid-2016. The complaint also alleged that defendant had served five prior
prison terms (former § 667.5, subd. (b)).
       On December 1, 2017, in the first case (No. B1687703), defendant pleaded no
contest to grand theft and admitted that he had served one prior prison term. In the
second case (No. C1646362), defendant pleaded no contest to embezzlement and
admitted that he had served one prior prison term. Defendant entered his pleas and
admissions pursuant to a plea bargain in exchange for an agreed-upon sentence of four
years concurrent in each case.


                                              2
       The combined sentencing hearing was held on May 17, 2018. Defendant
contended that he was entitled to presentence custody credit for time spent in custody in
Ohio because there was a “hold out of California” and the time was not credited toward a
sentence in Ohio. The trial court denied defendant’s request.
       The trial court proceeded to deny probation in both cases and sentence defendant
to four years in jail in the first case (No. B1687703) and a concurrent term of four years
in jail in the second case (No. C1646362). (See § 1170, subd. (h).) The term in each case
consisted of the upper term of three years and a consecutive term of one year for the prior
prison term enhancement.
       In both cases, defendant was granted 577 days of custody credits, consisting of
289 actual days and 288 days conduct credit. The calculation of actual days was based
on the date of defendant’s arrest in California through the date of sentencing.
       The trial court also ordered defendant to pay in the first case (No. B1687703) a
restitution fine of $300 (§ 1202.4, subd. (b)), a court operations assessment of $40
(§ 1465.8), a court facilities assessment of $30 (Gov. Code, § 70373), and victim
restitution as determined by the court, including, but not limited to, $8,037.69 to Citi
Security and Investigation Services. In the second case (No. C1646362), defendant was
ordered to pay a restitution fine of $300, a court operations assessment of $40, a court
facilities assessment of $30, and victim restitution as determined by the court, including,
but not limited to, $9,019.19 to Pruneridge Touchstone Golf.2 The remaining counts and
allegations in both cases were dismissed.
       Defendant subsequently filed a motion in the trial court again seeking presentence
custody credits for time spent in custody in Ohio. He also contended that the trial court


       2
          The felony abstract of judgment dated June 4, 2018, incorrectly states that
Pruneridge Touchstone Golf was awarded only $4,049.19 in restitution. We will direct
the trial court to prepare an amended abstract of judgment that accurately reflects the
court’s oral pronouncement.
                                              3
incorrectly imposed an enhancement for the same prior prison term (former § 667.5,
subd. (b)) in each case instead of imposing it only once for both cases. The trial court
denied defendant’s motion requesting additional custody credits, but it granted the motion
regarding the prior prison term enhancements and struck the enhancement in the second
case (No. C1646362).
                                    III. DISCUSSION
       A. Fines and Assessments
       At sentencing, prior to imposing any fines or fees, the trial court stated that the
court “assume[s] that [defendant] doesn’t have any ability to pay fines and fees based on
an inability to pay.” The court stated that it would not impose a $10 fine (§ 1202.5) or a
booking fee (see Gov. Code, §§ 29550, 29550.1 and 29550.2) “based on inability to pay.”
Relevant to this appeal, the court ordered defendant to pay in each case a restitution fine
of $300 (§ 1202.4, subd. (b)), a court operations assessment of $40 (§ 1465.8), and a
court facilities assessment of $30 (Gov. Code, § 70373).
       Defendant contends that, based on Dueñas, supra, 30 Cal.App.5th 1157, which
was decided after he was sentenced, the imposition of the restitution fine, the court
operations assessment, and the court facilities assessment violated his due process rights
under the California and federal Constitutions because the trial court did not find that he
had the present ability to pay. He argues that the assessments should be vacated, and that
the restitution fine be stayed until the prosecutor can show that defendant has the present
ability to pay. Defendant contends that his claim has not been forfeited because the trial
court made a legal error at sentencing and because it would have been futile to object.
       The Attorney General contends that defendant forfeited his claim by failing to
object on due process grounds below and by failing to provide evidence of his inability to
pay. The Attorney General also argues that Dueñas was wrongly decided as to restitution
fines, and that the issue should be analyzed under the excessive fines clause of the Eighth
Amendment to the federal Constitution where “ability to pay is not determinative.” The
                                              4
Attorney General “does not take issue with Dueñas” regarding Dueñas’s holding that
court operations and court facilities assessments may not be imposed if a defendant
demonstrates an inability to pay.
       For reasons that we will explain, we determine that defendant fails to demonstrate
error in the court’s imposition of the fines and assessments. In reaching this conclusion,
we decline to review defendant’s restitution fine under the excessive fines clause of the
Eighth Amendment as urged by the Attorney General. Defendant did not raise an Eighth
Amendment challenge in his opening brief on appeal, and it does not appear from his
cursory reference to the Eighth Amendment in his reply brief that he intends to make
such a challenge. Further, to the extent the Attorney General believes the matter should
be remanded for a hearing on defendant’s ability to pay the court operations and court
facilities assessments, we are not required to accept a concession by the Attorney
General. (People v. Kim (2011) 193 Cal. App. 4th 836, 847.)
                                         1. Forfeiture
       Defendant’s sentencing hearing was held in 2018, which was prior to the
January 2019 Dueñas decision. At sentencing, defendant did not object to the imposition
of any fines, fees, or assessments. The Attorney General contends that defendant has
forfeited his due process claim.
       It appears, however, that the trial court did engage in an ability-to-pay
determination as to the fines or fees that the court believed could not be statutorily
imposed unless an ability-to-pay determination was made. As to those fines or fees, the
court determined that defendant did not have the ability to pay and declined to impose
them. As to the fines and assessments that the court did impose, the authorizing statutes
precluded, or otherwise did not require, an ability to pay determination. (See §§ 1202.4,
subd. (c) [“Inability to pay may be considered only in increasing the amount of the
restitution fine in excess of the minimum fine”], 1465.8, subd. (a) [court operations


                                              5
assessment of $40 “shall be imposed on every conviction”]; Gov. Code, § 70373,
subd. (a)(1) [court facilities assessment of $30 “shall be imposed on every conviction”].)
       The Courts of Appeal have reached different conclusions regarding whether a due
process claim under Dueñas is forfeited if the defendant failed to object in the trial court
to the imposition of the restitution fine, the court operations assessment, or the court
facilities assessment. (See, e.g., People v. Rodriguez (2019) 40 Cal.App.5th 194, 197,
206 [Dueñas claim forfeited]; People v. Jones (2019) 36 Cal.App.5th 1028, 1031-1034
(Jones) [due process objection based on Dueñas not forfeited]; People v. Santos (2019)
38 Cal.App.5th 923, 932 (Santos) [claim based on Dueñas not forfeited.)
       “ ‘Reviewing courts have traditionally excused parties for failing to raise an issue
at trial where an objection would have been futile or wholly unsupported by substantive
law then in existence.’ [Citation.] . . . In determining whether the objection would have
been futile, ‘we consider the “state of the law as it would have appeared to competent and
knowledgeable counsel at the time of the trial.” ’ [Citations.]” (Jones, supra, 36
Cal.App.5th at p. 1031.) The forfeiture rule does not apply when “ ‘ “the pertinent law
later changed so unforeseeably that it is unreasonable to expect trial counsel to have
anticipated the change.” ’ [Citation.]” (Ibid.)
       Prior to Dueñas, the “controlling case law on point effectively foreclosed any
objection that imposing the [minimum] $300 restitution fine without conducting an
ability to pay hearing violated [a defendant’s] due process rights.” (Jones, supra, 36
Cal.App.5th at p. 1031.) Specifically, in People v. Long (1985) 164 Cal. App. 3d 820
(Long), the appellate court rejected the defendant’s argument that “imposition of the . . .
restitution fine at the time of his sentencing without consideration of his ability to pay
constituted a denial of due process.” (Id. at p. 824, italics omitted [analyzing § 1202.4
and former Gov. Code, § 13967].) The fact that “ ‘some attorneys may have had the
foresight to raise this issue [in Dueñas] does not mean that competent and knowledgeable
counsel reasonably could have been expected to have anticipated’ Dueñas. [Citation.]”
                                              6
(Jones, supra, at p. 1033.) In view of the existence of Long, and the fact that the statutes
requiring imposition of a minimum restitution fine, the court operations assessment, and
the court facilities assessment either preclude, or do not require, an ability-to-pay
determination (§§ 1202.4, subd. (c), 1465.8, subd. (a); Gov. Code, § 70373, subd. (a)(1)),
we will assume that defendant did not forfeit his due process claim under Dueñas
regarding the $300 minimum restitution fine, the $40 court operations assessment, and
the $30 court facilities assessment. (See Jones, supra, 36 Cal.App.5th at pp. 1031-1034
[due process objection based on Dueñas not forfeited]; Santos, supra, 38 Cal.App.5th at
p. 932 [claim based on Dueñas not forfeited.)
                                          2. Dueñas
       In Dueñas, the defendant at sentencing requested a hearing to determine her ability
to pay various amounts that were imposed by the trial court. (Dueñas, supra, 30
Cal.App.5th at p. 1162.) At a subsequent ability-to-pay hearing the court reviewed the
defendant’s “uncontested declaration concerning her financial circumstances.” (Id. at
p. 1163.) The court waived attorney’s fees based on the defendant’s indigence but
rejected her constitutional claim that due process required the court to consider her ability
to pay other fines and assessments, including a minimum restitution fine under
section 1202.4, a $40 court operations assessment under section 1465.8, and a $30 court
facilities assessment under Government Code section 70373. (Dueñas, supra, at p. 1163;
see id. at p. 1169.)
       On appeal, the Dueñas court observed that the purpose of the $40 assessment
under section 1465.8 is “[t]o assist in funding court operations” (§ 1465.8, subd. (a)(1)),
and that the purpose of the $30 assessment under Government Code section 70373 is
“[t]o ensure and maintain adequate funding for court facilities” (Gov. Code, § 70373,
subd. (a)(1)). Regarding such “fee-generating statutes” and their impact on indigent
defendants, the Dueñas court stated that “ ‘[c]riminal justice debt and associated
collection practices can damage credit, interfere with a defendant’s commitments, such as
                                              7
child support obligations, restrict employment opportunities and otherwise impede
reentry and rehabilitation. . . .’ [¶] These additional, potentially devastating
consequences suffered only by indigent persons in effect transform a funding mechanism
for the courts into additional punishment for a criminal conviction for those unable to
pay.” (Dueñas, supra, 30 Cal.App.5th at pp. 1165, 1168.) Based primarily on a trio of
cases—Griffin v. Illinois (1956) 351 U.S. 12 (Griffin), In re Antazo (1970) 3 Cal. 3d 100
(Antazo), and Bearden v. Georgia (1983) 461 U.S. 660 (Bearden)—the Dueñas court
concluded that imposition of the court operations assessment (§ 1465.8) and court
facilities assessment (Gov. Code, § 70373) without a determination of the defendant’s
ability to pay was “fundamentally unfair” and violated due process under the federal and
California Constitutions. (Dueñas, supra, at p. 1168.)
       Regarding restitution fines, the Dueñas court further stated that a wealthy
defendant who successfully completes probation would have an absolute right to have the
charges against the defendant dropped under section 1203.4, subdivision (a)(1). (Dueñas,
supra, 30 Cal.App.5th at pp. 1170, 1171.) An indigent probationer, on the other hand,
who could not afford the mandatory restitution fine, would have to persuade the trial
court that dismissal of the charges and relief from the penalties of the offense were in the
interest of justice. (Ibid., citing § 1203.4, subd. (a)(1).) The Dueñas court found that
“[t]he statutory scheme thus results in a limitation of rights to those who are unable to
pay,” and that section 1202.4 is “not a substitute for due process.” ( Dueñas, supra, at
p. 1171, fn. omitted.) The Dueñas court concluded that the execution of a restitution fine
under section 1202.4 “must be stayed unless and until the trial court holds an ability to
pay hearing and concludes that the defendant has the present ability to pay the restitution
fine.” (Dueñas, supra, at p. 1164.)
                                          3. Analysis
       The Courts of Appeal have reached conflicting conclusions regarding whether
Dueñas was correctly decided, and the issue is currently before the California Supreme
                                              8
Court. (See, e.g., People v. Kopp (2019) 38 Cal.App.5th 47, 95 [agreeing with Dueñas
that due process requires an ability to pay determination before imposition of court
operations or court facilities assessments], review granted Nov. 13, 2019, S257844;
Santos, supra, 38 Cal.App.5th at pp. 926-927 [applying “the principles articulated [in
Dueñas]”]; People v. Caceres (2019) 39 Cal.App.5th 917 (Caceres) [“the due process
analysis in Dueñas does not support its broad holding”].) For the following reasons, we
do not find Dueñas persuasive, and we determine that the trial court did not err in
imposing the restitution fine, court facilities assessment, and court operations assessment
without first determining defendant’s ability to pay those amounts.
       Dueñas relied on “two distinct strands” of precedent to reach the holding that due
process requires an ability-to-pay determination before a trial court may impose fines and
assessments. (People v. Hicks (2019) 40 Cal.App.5th 320, 325, review granted
Nov. 26, 2019, S258946 (Hicks).) “The first strand secures a . . . right of access to the
courts.” (Ibid; see, e.g., Griffin, supra, 351 U.S. at p. 19 (plur. opn. of Black, J.) [due
process and equal protection clauses require that “[d]estitute defendants . . . be afforded
as adequate appellate review as defendants who have money enough to buy transcripts”].)
“The second strand . . . bar[s] . . . incarceration based on the failure to pay criminal
penalties when that failure is due to a criminal defendant’s indigence . . . .” (Hicks,
supra, at p. 325; see, e.g., Antazo, supra, 3 Cal. 3d 100, 103-104 [requiring a convicted
indigent defendant to serve out a fine and penalty assessment in jail because the
defendant is unable to pay violates the federal equal protection clause]; Bearden, supra,
461 U.S. at p. 661-662 [14th Amendment prohibits automatic revocation of probation for
failure to pay a fine, in the absence of a determination that the probationer failed to make
sufficient efforts to pay or that other forms of punishment were inadequate].)
       As the appellate court in Hicks explained, “[t]he first strand does not dictate
Dueñas’s bar on imposing fees because the imposition of assessments, fines and fees
does not deny a criminal defendant access to the courts. [Citations.] . . . [¶] The second
                                               9
strand also does not dictate Dueñas’s bar on imposing fees because their imposition,
without more, does not result in incarceration for nonpayment due to indigence.” (Hicks,
supra, 40 Cal.App.5th at p. 326, review granted; accord, Santos, supra, 38 Cal.App.5th at
pp. 937-939 (dis. opn. of Elia, J.).)
       Moreover, regarding the Dueñas court’s concern that indigent probationers’ rights
are limited, as compared to wealthy defendants who successfully complete probation and
have a statutory right to have the charges against them dropped under section 1203.4,
subdivision (a)(1) (Dueñas, supra, 30 Cal.App.5th at pp. 1170-1171), defendant in this
case was denied probation and sentenced to jail. As a purportedly indigent defendant
who has been sentenced to jail, defendant fails to identify a “limitation of rights”
comparable to that identified in Dueñas concerning indigent and wealthy probationers.
(Dueñas, supra, at p. 1171; see Caceres, supra, 39 Cal.App.5th at p. 926 & fn. 10
[explaining that Dueñas’s discussion of the disparity in treatment of wealthy and indigent
probationers is not applicable to a defendant who is denied probation]; People v. Aviles
(2019) 39 Cal.App.5th 1055, 1069 [stating that the due process analysis in Dueñas has
been “incorrectly extended . . . to cases where a defendant is sentenced to prison and
ordered to pay . . . amounts”].)
       We therefore are not persuaded by defendant’s reliance on Dueñas to support his
contention that due process required an ability to pay finding by the trial court before
imposition of the restitution fine, the court operations assessment, and the court facilities
assessment. “Absent Dueñas, we are left to evaluate defendant’s due process challenge
under the two strands of precedent Dueñas cites. Neither strand bars the imposition of
[$70] in assessments and the $300 restitution fine in [each of defendant’s two cases].”
(Hicks, supra, 40 Cal.App.5th at p. 329, review granted.) The “imposition of these
financial obligations has not denied defendant access to the courts” and “their imposition
has [not] . . . result[ed] in defendant’s incarceration.” (Ibid.)


                                              10
       Accordingly, we conclude that the trial court did not err by imposing the
restitution fine, court operations assessment, and court facilities assessment in each case
without a finding that defendant has the ability to pay them.
       B. Custody Credits
       Defendant contends that he is entitled to an additional 19 days of actual credit,
plus appropriate conduct credit, for time he spent in presentence custody in Ohio.
       The record reflects that in the instant California cases, defendant was sentenced to
jail pursuant to section 1170, subdivision (h) with no further supervision thereafter, and
that he was ordered to pay victim restitution, restitution fines, court operations
assessments, and court facilities assessments. According to a declaration from
defendant’s appointed counsel filed in this court on December 11, 2019, defendant has
since been released from custody.
       We requested supplemental briefing from the parties regarding whether the issue
of presentence custody credits is moot. In response, defendant filed a letter in which he
“decline[d]” to brief the mootness issue. The Attorney General contends in supplemental
briefing that the custody credits issue is moot.
       The issue of whether a defendant is entitled to additional presentence custody
credits may be moot if the defendant has already served his or her entire sentence and is
not subject to any post-release supervision. (People v. Valencia (2014) 226 Cal. App. 4th
326, 329.) Although a defendant’s excess custody credits may be applied to reduce a fine
imposed by the trial court, such excess credits may not be applied to reduce victim
restitution, a restitution fine, the court operations assessment, or the court facilities
assessment. (§ 2900.5, subd. (a); People v. Morris (2015) 242 Cal. App. 4th 94, 100 [after
the 2013 amendment to § 2900.5, subd. (a), excess custody credit may not be applied to a
restitution fine]; People v. Robinson (2012) 209 Cal. App. 4th 401, 403-404 [excess
custody credit may not be applied to a court operations or court facilities assessment].) In
this case, because defendant was released from custody without any further supervision,
                                               11
and because he was not ordered to pay any amount against which excess presentence
custody credits may be applied, the issue of whether he is entitled to such additional
credits is moot.
       C. Prior Prison Term Enhancement
       In supplemental briefing, defendant contends that two prior prison term
enhancements (former § 667.5, subd. (b)) must be stricken based on recent legislation.
The Attorney General concedes that the new legislation, effective January 1, 2020,
applies retroactively to judgments that are not yet final, and that defendant’s prior prison
term enhancement must be stricken.3
       As an initial matter, we observe that defendant’s sentence includes only one prior
prison term enhancement. When defendant was originally sentenced in May 2018, the
trial court imposed one prior prison term enhancement in each of defendant’s two cases
(Nos. B1687703 and C1646362). Defendant subsequently filed a post-sentencing motion
in December 2018, contending that the court incorrectly imposed the same enhancement
in each case, instead of imposing it only once for both cases. The court granted the
motion, striking the enhancement in one of the cases, No. C1646362.4 The record thus
reflects that only one prior prison term enhancement remains in case No. B1687703. We
therefore turn to the question of whether this enhancement should be stricken.


       3
          We note that section 1016.8, which was recently enacted, addresses the issue of
plea bargains and subsequent changes in the law. We also note that the issue of whether
a certificate of probable cause is required for a defendant to challenge a negotiated
sentence based on a subsequent ameliorative, retroactive change in the law is an issue
currently pending before the California Supreme Court. (See People v. Stamps (2019) 34
Cal.App.5th 117, review granted June 12, 2019, S255843.) Our court has held that a
certificate of probable cause is not needed in such circumstances. (People v. Baldivia
(2018) 28 Cal.App.5th 1071, 1074, 1077-1079 (Baldivia).) In the present case, the
parties have not raised the issue of whether a certificate of probable cause is required or
argued that this court should reconsider Baldivia.
        4
          We will direct the trial court to prepare an amended abstract of judgment that
reflects that the prior prison term enhancement was stricken in case No. C1646362.
                                             12
       On October 8, 2019, after the trial court ruled on defendant’s post-sentencing
motion, the Governor signed Senate Bill No. 136, which amended section 667.5,
subdivision (b). (People v. Lopez (2019) 42 Cal.App.5th 337, 340 (Lopez).) Under the
amendment, the one-year enhancement in section 667.5, subdivision (b) applies only if
the defendant’s prior prison term was “for a sexually violent offense as defined in
subdivision (b) of Section 6600 of the Welfare and Institutions Code.” (Stats. 2019,
ch. 590, § 1.)
       The amendment to section 667.5, subdivision (b) became effective on
January 1, 2020. (Lopez, supra, 42 Cal.App.5th at p. 341.) The amendment applies
retroactively to all defendants whose judgments are not yet final as of that date. (Lopez,
supra, at pp. 341-342; People v. Jennings (2019) 42 Cal.App.5th 664, 681-682.) “ ‘[F]or
the purpose of determining retroactive application of an amendment to a criminal statute,
a judgment is not final until the time for petitioning for a writ of certiorari in the United
States Supreme Court has passed. [Citations.]’ [Citation.]” (People v. Vieira (2005) 35
Cal. 4th 264, 306.)
       Defendant’s case was not final on the effective date of the amendment to
section 667.5, subdivision (b). Further, the parties agree that defendant’s prior prison
term was not for a sexually violent offense under Welfare and Institutions Code
section 6600, subdivision (b).5

       5
         Under Welfare and Institutions Code section 6600, subdivision (b), a
“ ‘[s]exually violent offense’ means the following acts when committed by force,
violence, duress, menace, fear of immediate and unlawful bodily injury on the victim or
another person, or threatening to retaliate in the future against the victim or any other
person, and that are committed on, before, or after the effective date of this article and
result in a conviction or a finding of not guilty by reason of insanity, as defined in
subdivision (a): a felony violation of Section 261, 262, 264.1, 269, 286, 287, 288, 288.5,
or 289 of, or former Section 288a of, the Penal Code, or any felony violation of
Section 207, 209, or 220 of the Penal Code, committed with the intent to commit a
violation of Section 261, 262, 264.1, 286, 287, 288, or 289 of, or former Section 288a of,
the Penal Code.”
                                              13
        We will order the section 667.5, subdivision (b) enhancement stricken in case
No. B1687703. (See People v. Wright (2019) 31 Cal.App.5th 749, 756.)
                                    IV. DISPOSITION
        We order the judgment modified to strike the one-year enhancement under Penal
Code section 667.5, subdivision (b) in case No. B1687703. As so modified, the judgment
is affirmed.
        The trial court is directed to prepare an amended abstract of judgment reflecting
that:
        (1)    in case No. B1687703, the one-year enhancement under Penal Code
               section 667.5, subdivision (b) is stricken, and
        (2)    in case No. C1646362, the trial court struck the one-year enhancement
               under Penal Code section 667.5, subdivision (b) and awarded Pruneridge
               Touchstone Golf $9,019.19 in restitution.
The trial court is directed to send a copy of the amended abstract of judgment to the
Department of Corrections and Rehabilitation.




                                              14
                             ___________________________________________
                             BAMATTRE-MANOUKIAN, J.




I CONCUR:




__________________________
MIHARA, J.




People v. Petri
H045990
Trial Court:                             Santa Clara County
                                         Superior Court Nos.: B1687703,
                                         C1646362


Trial Judge:                             The Honorable Allison M. Danner



Attorney for Defendant and Appellant     Joy A. Maulitz
Jeffrey Petri:                           under appointment by the Court
                                         of Appeal for Appellant



Attorneys for Plaintiff and Respondent   Xavier Becerra
The People:                              Attorney General

                                         Lance E. Winters,
                                         Chief Assistant Attorney General

                                         Jeffrey M. Laurence,
                                         Senior Assistant Attorney General

                                         Eric D. Shade,
                                         Supervising Deputy Attorney General

                                         Elizabeth W. Hereford,
                                         Deputy Attorney General




People v. Petri
H045990
       PREMO, Acting P.J., Concurring and Dissenting.
       I concur with my colleagues’ resolution of Petri’s claims with the exception
of their rejection of People v. Dueñas (2019) 30 Cal.App.5th 1157. I respectfully
dissent from their conclusion that Dueñas was wrongly decided. At Petri’s
sentencing, the trial court expressly “assume[d] that [defendant] doesn’t have any
ability to pay fines and fees” and declined to impose either a $10 fine pursuant to
Penal Code section 1202.5 or a booking fee pursuant to Government Code
sections 29550, 29550.1 and 29550.2 “based on inability to pay.” Accordingly, I
would remand the matter to the trial court for a hearing on Petri’s ability to pay the
remaining fines and fees (People v. Santos (2019) 38 Cal.App.5th 923, 933-934)
in addition to correcting the other errors identified by the majority.




                                    ______________________________________
                                                     Premo, Acting P.J.




People v. Petri
H045990